                        UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF WISCONSIN


DAVID NICKEL,

                              Plaintiff,

               v.                                      Case No. 17-CV-177

CITY OF MILWAUKEE,

                              Defendant.


            ORDER ON THE PLAINTIFF’S MOTION IN LIMINE


       This matter was initially scheduled for trial on March 16, 2020. In preparation for

trial, the court held a final pretrial conference on March 2, 2020. (ECF No. 98.) At that

conference, counsel for plaintiff David Nickel moved in limine to exclude evidence of

prior FMLA requests approved by the City. (See ECF No. 98.) The court addressed the

issue in its final pretrial order, stating:

       As to the plaintiff’s oral motion to exclude the defendant from introducing
       evidence that no FMLA request was ever denied by the City, the motion is
       granted in part and denied in part. The City is precluded from offering
       evidence regarding FMLA requests that predated Nancy Olson’s time as
       supervisor. However, the City (or the plaintiff) may introduce evidence of
       FMLA requests made during the time Olson was the department
       supervisor.

(ECF No. 99 at 3-4.)




        Case 2:17-cv-00177-WED Filed 10/21/20 Page 1 of 6 Document 112
      Due to COVID-19 concerns, the trial was adjourned and ultimately rescheduled

for October 26, 2020. (ECF No. 105.) Nickel now asks the court to reconsider its decision.

(ECF No. 106.) Specifically, he asks the court for an order “precluding any statement,

questioning, argument, evidence or any other reference as to City of Milwaukee

employees whose requests to take leave under the Family Medical Leave Act (‘FMLA’),

or otherwise, were approved or granted by City of Milwaukee during the time Nancy

Olson was supervisor.” (ECF No. 106.) He argues that the limitation in the court’s order

will be insufficient to prevent “the improper admission of evidence which will result in

substantial unfair prejudice, confusion of the issues, misleading the jury, undue delay, a

waste of time, or the needless presentation of cumulative evidence.” (ECF No. 106 at 2.)

      According to the City of Milwaukee, it intends to introduce the evidence

      to show that there is no evidence that Olson had any policy or practice of
      denying FMLA leave requests during certain times of the year, that she had
      a practice or hostility towards paternity leave, or that she had hostility or
      resistance to leave requests made by probationary employees or male
      employees – all of which has been suggested by Nickel at one time or
      another.

(ECF No. 108 at 1-2.)

      Nickel replied that he has no intention to introduce any evidence that Olson had

any sort of hostility to FMLA requests, and he stated he would not oppose an order

prohibiting the introduction of such evidence. (ECF No. 109.) The City, however, stated

during an October 16, 2020 telephonic conference that it still opposed Nickel’s motion to

exclude evidence of its approval of other FMLA requests.


                                      2
       Case 2:17-cv-00177-WED Filed 10/21/20 Page 2 of 6 Document 112
       The trial has now again been adjourned. (ECF No. 111.) However, the motion in

limine remains pending.

       Nickel argues that the evidence must be excluded under Fed. R. Evid. 404(a). Rule

404(a) limits the admissibility of character evidence when it is introduced “to prove that

on a particular occasion the person acted in accordance with the character or trait.” He

argues that the City is attempting to show its “character” of approving FMLA leave and

acting in compliance with the FMLA. “Such evidence,” Nickel argues, “would create an

impermissible inference that Defendant is not biased towards employees requesting

leave, and as such, would have acted in accordance with the prior pattern of approving

employees’ requests for FMLA leave when dealing with Plaintiff’s FMLA request.” (ECF

No. 106 at 3.)

       Rule 404(a) is inapplicable here. The evidence at issue is not “character” evidence.

“Character is a generalized description of one’s disposition, or of one’s disposition in

respect to a general trait, such as honesty, temperance, or peacefulness.” Fed. R. 406,

Notes of Advisory Committee on Proposed Rules (quoting McCormick, §162, p. 340). It

is a vague and subjective attribute—thus, the circumspection with respect to its admission

as evidence.

       The fact that the City approved other FMLA requests is perhaps “other acts”

evidence, which is governed by Rule 404(b). That rule states, “Evidence of a[n] … other

act is not admissible to prove a person’s character in order to show that on a particular



                                       3
        Case 2:17-cv-00177-WED Filed 10/21/20 Page 3 of 6 Document 112
occasion the person acted in accordance with the character.” But Rule 404(b) does not

preclude the admission of evidence of other acts for a purpose other than to prove that a

person acted in accordance with the person’s character. The City is not seeking to

introduce the evidence to demonstrate its or any particular individual’s “character.”

       A stronger argument is that the evidence is evidence of a person’s habit or an

organization’s routine practice, in which case Rule 406, not 404, is applicable. Rule 406

states, “Evidence of a person’s habit or an organization’s routine practice may be

admitted to prove that on a particular occasion the person or organization acted in

accordance with the habit or routine practice. The court may admit this evidence

regardless of whether it is corroborated or whether there was an eyewitness.”

       But FMLA requests, by their nature, tend not to be subject to an employer’s

“routine practice.” See Janczak v. Tulsa Winch, Inc., 2016 U.S. Dist. LEXIS 24964, *36 (N.D.

Okla. March 1, 2016). FMLA requests are individualized. Thus, if an employer is

complying with the law, any track record of granting (or denying) requests for leave

should reflect more the nature of the requests than any “routine practice” of the employer

or habit of an individual decision maker. Thus, Rule 406 does not seem to fit, either.

       Thus, the admissibility of the evidence is governed by the general standards set

forth in Rules 401 and 403.

       In an action where a party is accused of willfully violating the law, reasonable

jurors will wonder about a defendant’s motive. In this regard, reasonable jurors may



                                       4
        Case 2:17-cv-00177-WED Filed 10/21/20 Page 4 of 6 Document 112
presume that a request for FMLA leave is disruptive and inconvenient for an employer,

and, thus the employer may be motivated to deny an employee’s request to take FMLA

leave. An employer is entitled to some leeway to introduce evidence that tends to negate

that inherent inference. The fact that an employer has consistently granted previous

FMLA leave requests tends to show that the employer did not harbor any antipathy

toward such requests. Therefore, such evidence is relevant under Rule 401.

       However, in some cases the probative value of the evidence may be substantially

outweighed by concerns of unfair prejudice, confusing the issues, misleading the jury,

undue delay, wasting time, or needlessly present cumulative evidence. See Fed. R. Evid.

403. The fact that the City previously approved FMLA requests does not mean that it did

not violate the law with respect to Nickel. But that is a point Nickel can easily elucidate

in argument. And the jury instructions will make clear that it is only the City’s conduct

vis-à-vis Nickel that the jury is deciding.

       The concern that the jury will confuse the issues is most prominent when the

employer’s history of granting or denying FMLA requests is mixed, thus seeming to

invite the jury to assess the merits of each individual request and creating a series of trials

within the trial. But no such concern is present here because, according to the City, there

is no evidence that Olson ever denied a subordinate’s FMLA request. As such, the details

of each request need not be addressed with specificity. The evidence may be presented




                                       5
        Case 2:17-cv-00177-WED Filed 10/21/20 Page 5 of 6 Document 112
in a concise manner, avoiding a presentation that consumes time disproportionate to the

probative value of the evidence.

      Therefore, the court denies Nickel’s renewed motion in limine (ECF No. 106) and

reiterates its prior decision: “The City is precluded from offering evidence regarding

FMLA requests that predated Nancy Olson’s time as supervisor. However, the City (or

the plaintiff) may introduce evidence of FMLA requests made during the time Olson was

the department supervisor.”

      SO ORDERED.

      Dated at Milwaukee, Wisconsin this 21st day of October, 2020.



                                              _________________________
                                              WILLIAM E. DUFFIN
                                              U.S. Magistrate Judge




                                      6
       Case 2:17-cv-00177-WED Filed 10/21/20 Page 6 of 6 Document 112
